Citation Nr: 1448946	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  03-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disorder, to include spondylolisthesis of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 






INTRODUCTION

The Veteran had active service from November 1981 to June 1984.  He received a general discharge under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the appeal, the claims folder was transferred to the custody of the San Diego, California RO.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in September 2005.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

In April 2010, the Board issued a decision denying the benefit currently sought on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in July 2011, the Court issued a decision in which it vacated the Board's April 2010 decision and remanded the matter on appeal for further consideration.  This claim was subsequently remanded by the Board in January 2012 for further evidentiary development.  

The Board issued an additional decision in November 2012, again denying the claim currently on appeal.  The Veteran again appealed the Board's decision to the Court, and in March 2014, the Court issued a Memorandum Decision vacating the Board's November 2012 decision and remanding the claim back to the Board for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This claim was previously remanded by the Board in March 2006 to obtain a VA medical examination.  The Veteran failed to report to this examination and the Board subsequently denied his claim in May 2007.  The Veteran appealed this decision to the Court, and in July 2008, a Joint Motion to Remand this issue back to the Board was granted.  Specifically, it was noted that the letter notifying the Veteran of his scheduled examination was dated two days after the examination itself.  

Upon remand, the Veteran was subsequently scheduled for a VA examination in November 2009.  A negative nexus opinion was provided and the Board subsequently denied the Veteran's claim in an April 2010 decision.  The Veteran appealed this decision to the Court, and in a July 2011 Memorandum Decision, the issue was returned to the Board for readjudication.  Specifically, it was noted that the Board failed to address Dr. Jelsma's opinion that the Veteran's spondylolisthesis was older than the 1996 motor vehicle accident.  The VA examiner failed to address this conflicting opinion as well.  

Subsequent to a January 2012 Board remand, the Veteran was afforded an additional VA examination in May 2012.  The examiner concluded that it was less likely than not that the Veteran's spine disability was incurred in or caused by military service.  Although he had one episode of pain during service, this pain seemed to resolve.  He developed worsening pain post-service while working a security job and in connection with a motor vehicle accident.  The examiner opined that this was the most likely cause of the lumbar spondylolisthesis rather than previous military service.  The examiner noted that the conflicting medical evidence was reviewed.  However, no discussion of the merits (or lack thereof) of this evidence was provided.  An addendum opinion was provided in June 2012.  It was noted that the Veteran was seen during service for a "mild lumbar sprain."  X-rays from 1987 reported "normal lumbar spine."  In 1996, following separation from active duty, the Veteran was struck by a motor vehicle.  The examining physician at this time opined that the Veteran's spondylolisthesis was "old."  The VA examiner indicated that it was not clear how long "old" was; that it was clear that in 1987 he had normal X-rays and did not have spondylolisthesis on X-ray in 1987, and that as such, her original opinion stood.  

The Board subsequently denied this claim in November 2012.  The claim was again remanded by the Court in March 2014.  It was noted that the X-rays being referred to by the examiner were of the chest.  Therefore, the Court opined that if the examiner believed these X-rays were of the spine then she was relying on an inaccurate factual premise.  Otherwise, the examiner must explain why a normal chest X-ray would establish the absence of spondylolisthesis in the back.  

In light of the above, the Board finds that the claim must again be remanded to the VA physician that provided the May 2012 VA examination and the June 2012 addendum for a supplementary and clearer medical opinion.  The physician must provide a medical opinion as to whether it is at least as likely as not that the Veteran's spondylolisthesis manifested during, or as a result of, active military service.  The examiner must again discuss the August 1996 private records following the Veteran's motor vehicle accident in which the Veteran's spondylolisthesis was described as "old."  The examiner is also notified that the Veteran's service treatment records only contains chest X-rays.  The examiner should indicate whether this has any weight or in any way changes her prior opinion, and elaborate on how a normal chest X-rays would be indicative of no disease of the spine.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should again be returned to the VA physician who performed the May 2012 VA examination and provided the June 2012 addendum for another supplementary medical opinion, along with a copy of this remand.  If this examiner is no longer available, then the file should be forwarded to an individual with similar medical training.  The examiner is asked to further review the medical evidence of record and specifically indicate whether it is at least as likely as not that the Veteran's current back disability was manifested during service, or is the result of an incident while he was on active military service.  

In formulating an opinion, a complete rationale must be provided.  The examiner must also specifically consider and discuss the conflicting medical evidence of record, including an August 1996 private treatment note describing the Veteran's spondylolisthesis as "old."  

In view of the fact that the X-rays from 1987 were of the Veteran's chest, the examiner should provide an explanation as to why a normal chest X-ray would be indicative of normal lumbar spine, or, in the alternative, provide an amended opinion in light of this information.  

2.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives and those of the Court have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



